IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : NO. 301
                              :
APPOINTMENTS TO THE APPELLATE : APPELLATE COURT RULES DOCKET
COURT PROCEDURAL RULES        :
COMMITTEE                     :


                                     ORDER



PER CURIAM

      AND NOW, this 18th day of May, 2022, the following are hereby appointed as

members of the Appellate Court Procedural Rules Committee for a term of five years,

commencing July 1, 2022:


                               Michael R. Dimino, Esquire
                               Dauphin County

                               Caleb Curtis Enerson, Esquire
                               Dauphin County

                               Honorable Judith Ference Olson
                               Allegheny County

                               Honorable Stacy S. Wallace
                               McKean County